212 F.2d 207
Jesus LAGUANA, Appellant,v.Archie ANSELL, Acting Tax Commissioner and Acting Treasurer, Government of Guam, and United States of America, Appellees.
No. 13387.
United States Court of Appeals Ninth Circuit.
April 15, 1954.

Appeal from the District Court of Guam, Territory of Guam; Paul D. Shriver, Judge.


1
Albert A. Spiegel, Santa Monica, Cal., Lyle H. Turner, Agana, Guam, for appellant.


2
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, I. Henry Kutz, Sp. Assts. to Atty. Gen., John P. Raker, U. S. Atty., Agana, Guam, Howard D. Porter, Atty. Gen. of Guam, Clarence A. Davis, Solicitor, Department of Interior, Lincoln, Neb., A. M. Edwards, Chief Counsel, Office of Territories, Department of Interior, Washington, D. C., Shirley Ecker Boskey, Attorney, Department of Interior, New York City, for appellees.


3
Jules E. Kohn and Ralph J. Tucker, Kansas City, Mo., amici curiæ.


4
Before HEALY and ORR, Circuit Judges, and LEMMON, District Judge.


5
PER CURIAM.


6
For the reasons given in the Court's opinion filed February 29, 1952, 102 F. Supp. 919, the judgment is affirmed.